United States Court of Appeals
                         FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 10-5319                                                September Term, 2010
                                                          FILED ON : OCTOBER 14, 2011

ADNAN FARHAN ABDUL LATIF, DETAINEE , CAMP DELTA , ET AL.,
                 APPELLEES

v.

BARACK OBAMA , PRESIDENT OF THE UNITED STATES, ET AL.,
                  APPELLANTS


                        Appeal from the United States District Court
                                for the District of Columbia
                                    (No. 1:04-cv-01254)



      Before: HENDERSON , TATEL and BROWN , Circuit Judges.




          Classified Opinion Not Available to Public